

EXECUTION VERSION


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”), is
entered into as of June 30, 2010, by and among STANDARD BANK PLC, a bank
organized under the laws of England and Wales (the “Lender”), MINERA SANTA RITA
S. DE R.L. DE C.V., a Mexican company (“MSR”), ORO DE ALTAR S. DE R.L. DE C.V.,
a Mexican company (“Oro de Altar” and together with MSR, collectively, the
“Borrowers” and each individually, a “Borrower”) and CAPITAL GOLD CORPORATION, a
Delaware corporation (the “Guarantor”).
 
WITNESSETH:
 
WHEREAS, the Borrowers, the Guarantor, the Lender and Standard Bank Plc, in its
capacity as the Offshore Account Holder entered into that certain Credit
Agreement, dated as of August 15, 2006 ( the “Original Credit Agreement”);
 
WHEREAS, the parties hereto entered into that certain Amended and Restated
Credit Agreement, entered into on September 18, 2008 with retroactive effect
from July 17, 2008 (the “Credit Agreement”), whereby the Original Credit
Agreement was amended and restated to, among other things, establish a senior
secured revolving credit facility in the aggregate principal amount of
U.S.$5,000,000;
 
WHEREAS, the parties hereto seek to further amend the terms of the Credit
Agreement to, among other things, increase the aggregate principal of the senior
secured revolving credit facility by U.S. $2,500,000;
 
NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1              Definitions.  Unless otherwise provided herein,
capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement.
 
Section 2              Amendments.
 
(a)           Section 1.01. of the Credit Agreement is hereby amended by adding
the following terms or, as applicable, deleting the following terms in their
entirety and replacing them as follows:
 
“Applicable Margin” means (a) for Term Loans, two and one-half percent (2.50%)
per annum and (b) for Revolving Loans, three percent (3.00%) per annum.
 
“Availability Period” means the period from and including June 30, 2010 to the
Revolving Commitment Termination Date.

 
1

--------------------------------------------------------------------------------

 

“Debt Service” means, for any period, the sum of any payments due in respect of
the Secured Obligations, excluding any payments due under the Revolving Loans,
payable by the Borrowers during such period.
 
“El Chanate Project” means the gold mine located in the State of Sonora, Mexico,
subject to the Mining Concessions listed under Section I of Schedule 1.01(a).
 
“Fee Letter” means that certain fee letter dated as of June 30, 2010 and entered
into by the Borrowers, the Guarantor and the Lender.
 
“First Amendment” means the First Amendment to the Amended and Restated Credit
Agreement dated as of June 30, 2010 and entered into by the Borrowers, the
Guarantor and the Lender.
 
“Guarantor Cash Flow from Operations” means an amount equal to the product of
(a) the sum of “Cash Flow From Operating Activities” as reported in the
Guarantor’s quarterly financial reports for the two (2) most recent Quarterly
Periods and (b) the factor two (2).
 
“Guarantor Debt” means, as reported in the Guarantor’s quarterly financial
reports, an amount equal to the sum of Guarantor’s (a) short-term debt, (b)
current portion of long-term debt, (c) long-term debt and (d) contract
derivatives.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the First
Amendment, (c) the Notes, (d) the Guaranty, (e) the Collateral Documents, (f)
the Secured Hedge Agreements, and (g) any ancillary documents, including any fee
letters with the Lender and all certificates delivered under or in connection
with the documents referred to in clauses (a) through (f).
 
“Mexican Collateral Documents” means the Account Pledge Agreement, the Equity
Pledge Agreements, the Mortgage, the Movable Assets Pledge Agreement, and the
Oro de Altar Movable Assets Pledge Agreement, in each case as amended, restated
or otherwise modified from time to time in accordance with its terms.
 
“Oro de Altar Movable Assets Pledge Agreement” means that certain Non-Possessory
Pledge Agreement, dated June 30, 2010 between Oro de Altar and Lender.
 
“Project” means the Borrowers’ design, construction, financing, furnishing,
installation, testing, commissioning, ownership, operation and maintenance of
each of the El Chanate Project and the Saric Project.

 
2

--------------------------------------------------------------------------------

 
 
“Project Agreements” means the Construction Contract, Real Estate Rights
Agreements, the Mining Services Contract, the Mining Contract and the Saric
Exploration Contract.
 
“Ratio of Debt to Cash Flow from Operations” means as of any date of
determination, the ratio of Guarantor Debt to Guarantor Cash Flow from
Operations.
 
“Revolving Commitment Termination Date” means the earliest to occur of (a) June
30, 2012 and (b) the date of termination of the Commitments in full pursuant to
Section 11.02(a).
 
“Saric Exploration Contract” means that certain Contrato de Exploración Minera
con Opción a Compra dated April 4, 2008 between Oro de Altar and Robert Preciado
Soto.
 
“Saric Project” means that the gold mine located in the State of Sonora, Mexico
subject to the Mining Concessions listed under Section II of Schedule 1.01(a).
 
(b)           Clause (b) of Section 2.01 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
“Revolving Loans.  During the Availability Period, subject to the terms and
conditions set forth herein, the Lender agrees to make revolving loans
(“Revolving Loans”) to the Borrowers from time to time in an aggregate principal
amount not to exceed Seven Million Five Hundred Thousand Dollars
(U.S.$7,500,000) (as such aggregate maximum amount may be reduced from time to
time as provided in Section 2.04, the “Revolving Commitment”).  Revolving Loans
may be repaid and reborrowed in accordance with the provisions hereof.”
 
(c)           The third sentence of Clause (b) of Section 2.02 of the Credit
Agreement is hereby amended in its entirety to read as follows:
 
“Each Revolving Loan shall be in a minimum aggregate amount of U.S.$500,000 and
in integral multiples of U.S.$50,000 in excess thereof (or the remaining amount
of the Revolving Commitment, if less).”
 
(d)           Clause (b) of Section 2.04 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
“(b) Voluntary.  The Borrowers shall have the right to terminate or permanently
reduce the unused portion of the Revolving Commitment at any time or from time
to time upon not less than three (3) Business Days’ prior notice thereof to the
Lender, which notice shall specify the effective date of such termination or
reduction, the amount of any such reduction, which shall be in a minimum amount
of U.S.$250,000 or a whole multiple of U.S.$50,000 in excess thereof and shall
be irrevocable and effective upon receipt by the Lender, provided that no such
reduction or termination shall be permitted if after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the sum of
the outstanding Revolving Loans would exceed the Revolving Commitment.”

 
3

--------------------------------------------------------------------------------

 
 
(e)           Clause (b) of Section 2.05 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
“(b)  Revolving Loan.  The Borrowers shall repay to the Lender the aggregate
principal amount of all Revolving Loans outstanding on the Revolving Commitment
Termination Date, together with all accrued interest any other additional
amounts required by Section 3.04 hereof.”
 
(f)           Clause (a) of Section 2.06 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
“(a)  Interest Rate.  Subject to the provisions of Section 2.06(b) and Section
2.06(e), each Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBO Rate for
such Interest Period plus the Applicable Margin.”
 
(g)           The Credit Agreement is hereby amended by adding the following as
Clause (e) to Section 2.06:
 
“(e) Market Disruption.  If prior to the first day of any Interest Period, the
Lender in its reasonable determination (which determination shall be conclusive
and binding on the Borrowers), the LIBO Rate does not adequately and fairly
reflect the cost to the Lender of advancing or maintaining any Loan bearing
interest at a rate equal to the LIBO Rate for such Interest Period, then the
Lender shall forthwith give written notice of such determination to the
Borrowers at least two (2) Business Days prior to the first day of such Interest
Period and the Borrowers’ right to continue any such Loan and (if the Revolving
Commitment Termination Date has not then occurred) the Lender’s obligation to
advance any such Loan shall be suspended and each such outstanding Loan shall be
converted to and maintained as a Loan whose interest rate is based on a rate
readily ascertainable by the Lender on the last day of its then existing
Interest Period as the cost of funding such Loan (and which may include (x) the
rate certified by the Lender as the rate that reflects the Lender’s cost of
funding its Loan or (y) the rate determined by the Lender to be its internal
prime or similar interest rate for such day, with any change in the rate made by
the Lender taking effect on the Business Day following such change until the
Lender notifies the Borrowers that the circumstances causing such suspension no
longer exist, whereupon the provisions of this Agreement otherwise applicable to
the continuation or (if the Revolving Commitment Termination Date has not then
occurred) advance of Loans having a rate of interest equal to the LIBO Rate
shall again apply.”

 
4

--------------------------------------------------------------------------------

 
 
(h)           The second sentence of Clause (u) of Section 5.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:
 
“The proceeds of the Revolving Loans shall be used to fund general corporate and
working capital requirements of the Borrowers in connection with the Project.”
 
(i)           The second sentence of Clause (k) of Section 7.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:
 
“Use the proceeds of the Revolving Loans solely to fund general corporate and
working capital requirements of the Borrowers in connection with the Project.”
 
(j)           Clause (c) of Section 9.01 of the Credit Agreement is hereby
deleted in its entirety.
 
(k)           Section 9.02 of the Credit Agreement is hereby amended in its
entirety to read as follows:
 
“Guarantor’s Financial Covenants.  So long as the Lender shall have any
Commitment hereunder, any Secured Hedge Agreement shall be in effect or any Loan
or other Secured Obligations hereunder or under any other Loan Document which is
accrued and payable shall remain unpaid or unsatisfied, the Guarantor, shall,
(a) maintain a ratio of current assets to current liabilities at all times
greater than or equal to 1.20:1.00, (b) maintain at all times a minimum Tangible
Net Worth of at least U.S.$30,000,000, (c) maintain an average minimum Liquidity
of U.S.$500,000 for each Quarterly Period, and (d) maintain at all times a Ratio
of Debt to Cash Flow from Operations no greater than 2.50:1.00.
 
(l)           Clause (a) of Section 10.01 of the Credit Agreement is hereby
amended in its entirety to read as follows:

 
5

--------------------------------------------------------------------------------

 

“(a) Operating Reports.  Deliver to the Lender, as soon as available, but in any
event no later than fifteen (15) days after the end of each Quarterly Period of
the Borrowers occurring after the first 5,000 tons of ore have been placed on
the Project’s leach pad, a summary of operations for each such Quarterly Period
and a summary of the fiscal year-to-date operations, in each case including
comparisons to the Operating Budget and the Financial Model, including
information in reasonable detail concerning: (A) Mine production during such
Quarterly Period, (B) the Borrowers’ inventory of Gold (i) on the leach pads,
(ii) in solution, (iii) in the adsorption-desorption-recovery plant or (iv) in
doré, in each case at the end of such Quarterly Period, (C) the Ounces of Gold
shipped from the Mine during such Quarterly Period, (D) Project Revenues
received during such Quarterly Period, (E) Operating Costs paid during such
Quarterly Period, (F) any Capital Expenditures paid during such Quarterly
Period, (G) the Borrowers’ most recent cash planning forecast by month covering
at least the next six (6) months, (H) any material developments that occurred
during such Quarterly Period in Mine operations which have had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (I) a description of any material noncompliance with
Project Approvals and Agreement Approvals or the Environmental Management Plan,
and (J) without duplication of any of the foregoing, a description of any
defects or malfunctions at the Mine that have had, or could reasonably be
expected to have, either individually or in the aggregate, a material adverse
effect on actual or expected Operating Costs and Project Revenues or on Mining
Reserves.
 
(m)         Schedule 1.01(a) of the Credit Agreement is hereby amended in its
entirety and replaced with Schedule 1.01(a) hereto.
 
(n)           Notice provisions with respect to the Lender set forth in Schedule
12.02 of the Credit Agreement is hereby amended in its entirety to read as
follows:
 
“Lender:
 
Standard Bank Plc
20 Gresham Street
London EC2 7JE
Phone:  +442031458821
United Kingdom
Telefax:  +442031898828
Email:  london-loansadmin@standardbank.com
Attention:  Banking Operations
 
With a copy to:


Standard Americas Inc.
Transaction Management Americas
320 Park Avenue, 19th Floor
New York, NY  10022
Phone:  (212) 407-5168
Telefax:  (212) 407-5178
Email:  ted.kavanagh@standardny.com
newyork-batm@standardny.com
Attention:  Ted Kavanagh”


Section 3             Limited Amendment.  Except as otherwise expressly provided
herein, this Amendment shall not be construed to (i) create any obligation on
the part of the Lender to consider or agree to any further action with respect
to the Credit Agreement or any other Loan Document and (ii) this Amendment shall
not be deemed to modify or amend any provision in the Credit Agreement or any
other Loan Document.
 

 
6

--------------------------------------------------------------------------------

 
 
Section 4              Conditions to Effectiveness.  The amendments contained in
Section 2 shall become effective on the date first above written provided that
the following conditions precedent shall have been satisfied or waived as
determined by the Lender:
 
(i) the Lender shall have received this Amendment together with an amendment of
the Revolving Note in form and substance satisfactory to the Lender duly
authorized, properly executed and delivered by each of the Borrowers and the
Guarantor, as the case may be;
 
(ii) the Lender shall have received an Officer’s Certificate (which Officer’s
Certificate shall be accompanied by copies of all documents referred to in such
Officer’s Certificate, (and, if not in English with an English translation
thereof)) of each Loan Party dated as of the date hereof in respect of (A) its
Constituent Documents, (B) its address and other information that will allow the
Lender to identify it in accordance with Applicable Law, and (C) the actions of
its Equity Interest holders, shareholders, partners, board of managers or other
similar corporate supervisory body taken to authorize the execution, delivery
and performance of this Amendment and each document or instrument executed in
connection with this Amendment;


(iii) the Lender shall have received an Officer’s Certificate of each Loan
Party, dated as of the date hereof, stating that the representations and
warranties of such Loan Party contained in the Loan Documents (including
pursuant to Article V of the Credit Agreement) are true and correct in all
respects as of the date hereof, except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties were true and correct on and as of such date;


(iv) the Lender shall have received a non-possessory pledge agreement, in form
and substance satisfactory to the Lender duly authorized, properly executed and
delivered by Oro de Altar;


(v) the Lender shall have received an amendment to the Mortgage in form and
substance satisfactory to the Lender duly authorized, properly executed and
delivered by each of the Borrowers and the Guarantor, as the case may be;


(vi) the Lender shall have received evidence, in form and substance satisfactory
to the Lender, that the filing for registration of the amendment to the Mortgage
before (A) the Public Registry of Property of Caborca, Sonora, Mexico, with
respect to each of the mine properties and (B) the Mining Public Registry, with
respect to each of the Mining Concessions, occurred;


(vii) the Lender shall be satisfied that the Borrowers have complied with all
reporting and notice requirements set forth in Section 10.01 of the Credit
Agreement (including, without limitation, timely delivery to the Lender of all
operating reports, updated Life of Mine Plan, Financial Models, financial
statements, certificates and notices);

 
7

--------------------------------------------------------------------------------

 


(viii) the Lender shall have completed its due diligence review of the Project
(including a technical review and site visit to the Mine by the Independent
Engineer), which review shall have been satisfactory to the Lender, in its sole
discretion;


(ix) the Lender shall have received the following legal opinions in the English
language (with sufficient copies thereof for each addressee) in form and
substance satisfactory to the Lender:  (A) the opinion of Davis Graham & Stubbs
LLP, counsel to the Loan Parties; and (B) the opinion of Lizarraga, Robles,
Tapia y Cabrera S.C., Mexican counsel to the Loan Parties;


(x) there shall not have occurred any event which has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;


(xi) other than those Project Approvals which are not currently necessary or
required for the development or operation of the Mine as contemplated by the
Life of Mine Plan or otherwise required to be in effect under the terms of
Applicable Law, this Agreement or the other Transaction Documents, as of the
date hereof, no approval, consent, exemption, authorization (including any
Environmental Permit) or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the development, construction or operation of the Mine in
accordance with Applicable Law and as otherwise contemplated by the Credit
Agreement, this Amendment, the other Transaction Documents and the Life of Mine
Plan, except for the approvals, consents, exemptions, authorizations, actions,
notices, filings and licenses listed on Schedule 5.01(c) to the Credit
Agreement;


(xii)    the Lender shall have received evidence satisfactory to it that, as of
the date hereof, (A) all insurance policies required under Section 7.01(r) of
the Credit Agreement are in full force and effect, (B) all premiums for such
insurance policies due and payable thereon have been paid and (C) all Required
Insurance names the Lender as an additional insured and as sole loss payee with
respect to any claim payments;


(xiii)   the Lender shall have received from the Insurance Consultant in form
and substance reasonably satisfactory to the Lender a report confirming that the
Required Insurance is in full force and effect in accordance with the Credit
Agreement; and


(xiv) no Prospective Event of Default or Event of Default shall have occurred
and be Continuing.


Section 5              Representations and Warranties.  Each of the Borrowers
represents and warrants to the Lender that:
 
(a)           as of the date first above written, it does not own any Real
Property Interest other than the Real Property Interests listed on Schedule A
hereto.  Oro de Altar represents and warrants to the Lender that, as of the date
first above written, it does not own any assets other than those assets listed
on Schedule A hereto; and
 

 
8

--------------------------------------------------------------------------------

 



 
(b)           as of the date first above written, each of the Borrowers is not
engaged in and has not conducted any business other than the business of
designing, constructing, financing, furnishing, installing, testing,
commissioning, owning, operating and maintaining the Project.
 
Section 6              Financial Statements.  Each of MSR, Oro de Altar and the
Guarantor hereby expressly agrees that it shall comply with its respective
obligations to provide financial statements and related deliverables to the
Lender pursuant to the terms of the Credit Agreement, including without
limitation, Section 10.01(c) thereof.
 
Section 7              Inspection Rights.  In addition to, and in no way
limiting the Lender’s inspection rights under Section 7.01(f) of the Credit
Agreement, the parties hereto expressly agree that representatives of the Lender
shall be permitted to schedule (i) a site visit to the Mine prior to the date
hereof; and (ii) one (1) visit prior to June 30, 2011, in the case of each of
(i) and (ii), at the sole cost and expense of the Borrowers’ (including, without
limitation, all travel expenses of the Lender and any of its necessary
Consultants in connection with such visit), to inspect each of the El Chanate
Project and the Saric Project and any other properties of the Borrowers’, to
examine the Borrowers’ corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss the Borrowers’ affairs,
finances and accounts with its directors, officers and independent public
accountants, at such reasonable times during normal business hours, upon
reasonable advance notice to such Borrower and subject to (i) conducting such
inspections in a manner that does not unreasonably disrupt the Borrowers’
operations, (ii) the confidentiality provisions set forth in Section 12.07 of
the Credit Agreement and (iii) applicable health and safety laws and regulations
and policies adopted by either Borrower.
 
Section 8              Construction.  All references in the Credit Agreement to
the “Credit Agreement” or “this Agreement” shall be deemed to refer to the
Credit Agreement as amended by this Amendment, and the parties hereto confirm
their respective obligations thereunder.  The Credit Agreement is hereby
ratified by the parties hereto and shall remain in all respects unchanged and in
full force and effect, except as expressly provided in Section 2 of this
Amendment.  Each Borrower confirms that each of the other Loan Documents to
which it is a party is, and shall continue to be in full force and effect and is
hereby confirmed and ratified in all respects.
 
Section 9              Acknowledgement and Consent.  The Guarantor hereby
consents to the terms of this Amendment and further hereby confirms and agrees
that the obligations of the Guarantor under each of the Loan Documents to which
it is a party shall not be impaired and each of the Loan Documents to which it
is a party are, and shall continue to be, in full force and effect and are
hereby confirmed and ratified in all respects, as amended pursuant to this
Amendment.
 
Section 10            Costs and Expenses:  The Borrowers shall pay to Lender (x)
all reasonable out-of-pocket expenses of the Lender and its Affiliates
(including all reasonable fees and expenses of the Consultants, advisors and
legal counsel to the Lender) in connection with (i) the negotiation,
preparation, printing execution, perfection and enforcement of the Amendment and
any document or instrument executed in connection therewith, and (ii) any other
fees due to the Lender as of the date hereof.

 
9

--------------------------------------------------------------------------------

 
 
Section 11           Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York (including,
without limitation, Sections 5-1401, 5-1402 of the General Obligations Laws of
the State of New York) but without regard to conflict of law rules thereof.
 
Section 12           Counterparts.  This Amendment may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
 
[SIGNATURE PAGES TO FOLLOW]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized, as of the date
and year first above written.
 
STANDARD BANK PLC, as the Lender
 
By:
/s/ Robert Anastasio    
Name: 
Robert Anastasio
Title: 
Senior Vice President
 
By:
/s/ Roderick L. Fraser
Name:  Roderick L. Fraser Title:  Managing Director



[SIGNATURE PAGES CONTINUE]


Signature Page to First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 


MINERA SANTA RITA S. DE R.L. DE C.V., as
Borrower
 
By:
/s/ Christopher M. Chipman
Name:
Christopher M. Chipman
Title:
CFO  
ORO DE ALTAR S. DE R.L. DE C.V., as
Borrower
 
By:
/s/ Christopher M. Chipman
Name:
Christopher M. Chipman
Title:
CFO  
CAPITAL GOLD CORPORATION, as Guarantor
 
By:
/s/ Christopher M. Chipman
Name:
Christopher M. Chipman
Title:
CFO



[END OF SIGNATURE PAGES]


Signature Page to First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

Schedule A


Real Property Interests


(i)           Owned Real Property
 
(A)           Oro de Altar owns the following real estate properties:
 
 
1.
A rural property located in El Chanate region, in the municipality of Altar,
Sonora, Mexico, with a surface of 176 hectares, which constitutes part of the El
Chanate Project, as evidenced in public deed number 2,416, dated March 14, 2002,
issued by Ms. María Luisa Lizárraga García, Notary Public number 35 in
Hermosillo, Sonora, registered in the Public Registry of Property and Commerce
of Caborca, Sonora on August 8, 2002 under registry number 40, 034, volume 464,
book 1.

 
 
2.
A rural property located in El Chanate region, in the municipality of Altar,
Sonora, Mexico, with a surface of 290 hectares, which constitute part of the El
Chanate Project, as evidenced in public deed number 2,416, dated March 14, 2002,
issued by Ms. María Luisa Lizárraga García, Notary Public number 35 in
Hermosillo, Sonora, registered in the Public Registry of Property and Commerce
of Caborca, Sonora on August 8, 2002 under registry number 40,034, volume 464,
book 1.

 
 
3.
A rural property located in the municipality of Altar, Sonora, Mexico, with a
surface of 220 hectares, which constitute part of the El Chanate Project, as
evidenced in public deed number 18,174, dated March 26, 2009, issued by Mr. José
Antonio Dávila Armenta, Notary Public number 3 in Caborca, Sonora, registered in
the Public Registry of Property and Commerce of Caborca, Sonora on August 11,
2009 under registry number 48,395, volume 1500, book 1.

 
 
4.
A real estate property in Caborca, Sonora with a surface of 375 square meters,
as evidenced in public deed number 13,038, dated September 5, 2005, issued by
Mr. José Luis Dávila Armenta, in substitution of Mr. José Antonio Dávila Payán,
Notary Public number 3 in Caborca, Sonora, registered in the Public Registry of
Property and Commerce of Caborca, Sonora on August 24, 2006 under registry
number 43,629, volume 802, book 1.

 
 
5.
A real estate property located adjacent to the mining concessions set forth in
Section (ii)(B) below, with a surface of approximately 2,200 hectares.

 
(B)           MSR owns no real estate property.
 
(ii)          Mining Concessions
 
(A)           Oro de Altar owns the following mining concessions and leases the
concessions to MSR:

 

--------------------------------------------------------------------------------

 
 

   
Title No.
 
Concession Name
 
Hectares
1.
 
200,718
 
San José
 
96.0000
2.
 
206,408
 
Rono No. 1
 
82.1902
3.
 
214,224
 
Rono No. 3
 
197.2180
4.
 
211,987
 
La Cuchilla
 
143.3481
5.
 
212,004
 
Elsa
 
2,035.3997
6.
 
214,223
 
Elisa
 
78.4717
7.
 
217,495
 
Ena
 
190.0000
8.
 
212,395
 
Eva
 
416.8963
9.
 
212,082
 
Mirsa
 
20.5518
10.
 
212,081
 
Olga
 
60.5890
11.
 
212,355
 
Edna
 
24.0431
12.
 
206,404
 
El Charro
 
40.0000
13
 
214,874
 
Las Dos Virgen
 
132.2350
14
 
219,624
 
La Tira
 
1.7975
15
 
219,623
 
La Tira 1
 
18.6087
16
 
223,634
 
Los Tres
 
8.000
17
 
231,373
 
Santa Rita I
 
3,765.9666
18
 
232,117
 
Santa Rita III
 
2,233.3163
19
 
233,574
 
Santa Rita 4 fracción I
 
5.0728
20
 
233,575
 
Santa Rita 4 fracción II
 
4.7786
21
 
233,576
 
Santa Rita 4 fracción III
 
110.2725
 
  
  Total
  
9,664.7559

 
(B)            Pursuant to the Saric Exploration Contract, Oro de Altar owns
mining development rights, together with an option to purchase, the following 12
mining concessions constituting the Saric Project and totaling 1,789.097
hectares located northwest of Saric, Sonora:

 

--------------------------------------------------------------------------------

 
 

   
Title No.
 
Concession Name
 
Hectares
1.
 
216,684
 
El Cometa
 
9.0000
2.
 
219,812
 
El Cometa 2
 
91.0000
3.
 
225,824
 
El Cometa 4
 
20.0000
4.
 
222,808
 
El Cometa 4
 
148.0018
5.
 
222,784
 
El Cometa 4
 
58.5084
6.
 
225,092
 
El Cometa 5
 
260.5752
7.
 
225,051
 
El Cometa 5
 
65.9935
8.
 
229,206
 
Lalo 1
 
29.0000
9.
 
227,384
 
Lalo 1
 
611.3590
10.
 
229,255
 
Lalo 2
 
97.7623
11.
 
227,383
 
Lalo 2
 
21.2562
12.
  
231,330
 
Lalo 3
  
376.6406
      Total  
1,789.097



(C)           MSR does not own any mining concessions.
 
(iii)        Other Real Property Interests Owned by MSR:
 
Water rights for 3 wells (located in the same well):
 
o
72-16, 57-06 and 43-03 the 3 like members of ASUDIR (Water Users Association 037
in Altar, Sonora, México)



Right of ways with:
 
o
Ejido 16 de Septiembre

 
o
Rafael Escalante Almazén

 
o
Dolores Almazán (deceased) (pending resolution of inheritance proceeding).



(iv)         Leased Real Property
 
(A)           Oro de Altar does not lease any real property.

 

--------------------------------------------------------------------------------

 
 
(B)           MSR leases the three rural properties described in Sections
(i)(A)(1), (i)(A)(2) and (i)(A)(3) above, from Oro de Altar.
 
(v)         Other Leased Property
 
(A)           Lease agreement between MSR and Premaco del Desierto S.A. de C.V.,
dated March 2, 2009 (offices located at Lamberto Hernandez 278 Oeste, Caborca,
Sonora, México).

 

--------------------------------------------------------------------------------

 

Schedule 1.01(a)


Amended and Restated Schedule 1.01(a)


Mining Concessions
 
I. Oro de Altar owns the following mining concessions, and, except where
indicated otherwise, the following mining concessions constitute the El Chanate
Project:
 

   
Title No.
 
Concession Name
 
Hectares
1.
 
200,718
 
San José
 
96.0000
2.
 
206,408
 
Rono No. 1
 
82.1902
3.
 
214,224
 
Rono No. 3
 
197.2180
4.
 
211,987
 
La Cuchilla
 
143.3481
5.
 
212,004
 
Elsa
 
2,035.3997
6.
 
214,223
 
Elisa
 
78.4717
7.
 
217,495
 
Ena
 
190.0000
8.
 
212,395
 
Eva
 
416.8963
9.
 
212,082
 
Mirsa
 
20.5518
10.
 
212,081
 
Olga
 
60.5890
11.
 
212,355
 
Edna
 
24.0431
12.
 
206,404
 
El Charro
 
40.0000
13
 
214,874
 
Las Dos Virgen
 
132.2350
14
 
219,624
 
La Tira
 
1.7975
15
 
219,623
 
La Tira 1
 
18.6087
16
 
223,634
 
Los Tres
 
8.000
17
 
231,373
 
Santa Rita I
 
3,765.9666
18
 
232,117
 
Santa Rita III1
 
2,233.3163
19
 
233,574
 
Santa Rita 4 fracción I
 
5.0728
20
 
233,575
 
Santa Rita 4 fracción II
 
4.7786
21
 
233,576
 
Santa Rita 4 fracción III
 
110.2725
 
  
  Total
  
9,664.7559


 

--------------------------------------------------------------------------------

 
 
II. Pursuant to the Saric Exploration Contract, Oro de Altar owns mining
development rights, together with an option to purchase, the following 12 mining
concessions constituting the Saric Project and totaling 1,789.097 hectares
located northwest of Saric, Sonora:
 
constituting the Saric Project:
 

   
Title No.
 
Concession Name
 
Hectares
1.
 
216,684
 
El Cometa
 
9.0000
2.
 
219,812
 
El Cometa 2
 
91.0000
3.
 
225,824
 
El Cometa 4
 
20.0000
4.
 
222,808
 
El Cometa 4
 
148.0018
5.
 
222,784
 
El Cometa 4
 
58.5084
6.
 
225,092
 
El Cometa 5
 
260.5752
7.
 
225,051
 
El Cometa 5
 
65.9935
8.
 
229,206
 
Lalo 1
 
29.0000
9.
 
227,384
 
Lalo 1
 
611.3590
10.
 
229,255
 
Lalo 2
 
97.7623
11.
 
227,383
 
Lalo 2
 
21.2562
12.
  
231,330
  
Lalo 3
  
376.6406
      Total  
1,789.097

 

--------------------------------------------------------------------------------

1 The Santa Rita III mining concession is part of the Saric Project

 

--------------------------------------------------------------------------------

 